DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/15/2020 and 3/23/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tubular stent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 5, the phrase "positioned adjacent each other without being fixed to each other" renders the claim(s) indefinite because claim 1 already requires “the second coil being connected to the first coil”, thereby rendering the scope of the claim(s) unascertainable.  Appropriate clarification and/or correction is required.
Claim 18 (and thereby dependent claims 19-20) recites the limitation "the first coil" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 19, the phrase "positioned adjacent each other without being fixed to each other" renders the claim(s) indefinite because claim 18 already requires “a second coil region that is coupled to the first coil”, thereby rendering the scope of the claim(s) unascertainable.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossainy et al. (US 2015/0081000).
Hossainy discloses (see Figs. 18A-18C) a stent device comprising the following claim limitations:
(claim 11) A stent (10, Figs. 18A-18C) comprising a tubular shape formed from one or more braided wires (as shown in Figs. 18A-18C; [0249]-[0250]); the one or more braided wires having a first wire portion (110, Fig. 18C; i.e. wire ends pointing to the right in Figs. 18A-18C) that crosses over a second wire portion (120, Fig. 18C; i.e. wire ends pointing to the left in Figs. 18A-18C); and, a mechanical tie (40, Figs. 18A-18C) connecting the first wire portion (110; i.e. wire end going to the right) to the second wire portion (120; i.e. wire end going to the left) (as shown in Fig. 18A-18C; [0250]); the mechanical tie (40) comprising a first coil (i.e. a first end coil) disposed around the first wire portion (110) and a second coil (i.e. the intermediate coil region disposed immediately adjacent the first end coil) that is connected to the first coil (as shown in annotated Fig. 18C below, first coiled end immediately adjacent and connected to the intermediate second coil region);

    PNG
    media_image1.png
    409
    605
    media_image1.png
    Greyscale

(claim 13) further comprising a third coil disposed around the second wire portion (120) and connected to the second coil (as expressly shown in annotated Fig. 18C above; wire 120 end passes into and through the third coil region, with the third coil region connected directly to the second coil region as shown);
(claim 14) wherein the second coil is wound around the first wire portion (110) and the second wire portion (120) (as expressly shown in annotated Fig. 18C above, the intermediate second coil region between the opposed end coils covers (i.e. is wound around) the respective free ends of the first and second wires 110,120);
(claim 18) A stent (10, Figs. 18A-18C) comprising a tubular shape formed from one or more braided wires (as shown in Figs. 18A-18C; [0249]-[0250]); the one or more braided wires having a first wire portion (110, Fig. 18C; i.e. wire ends pointing to the right in Figs. 18A-18C) that crosses over a second wire portion (120, Fig. 18C; i.e. wire ends pointing to the left in Figs. 18A-18C) (as shown in Figs. 18A-18C, thereby creating the tubular shaped stent); and, a mechanical tie (40, Figs. 18A-18C) connecting the first wire portion (110) to the second wire portion (120) (as shown in Fig. 18A-18C; [0250]); the mechanical tie (40) comprising a first coiled region (i.e. a first end coil) disposed around the first wire portion (110) and a second coiled region (i.e. the intermediate coil region disposed immediately adjacent the first end coiled region) that is coupled to the first coil (as shown in annotated Fig. 18C above, first coiled end region immediately adjacent and connected to the intermediate second coiled region);
(claim 19) wherein the first coiled region and the second coiled region are connected to each other to form a unitary mechanical tie (40) or are positioned adjacent each other without being fixed to each other (as shown in annotated Fig. 18C above, first and second coiled end regions connected to each other by an intermediate third coiled region); and
(claim 20) wherein the first coiled region (i.e. first end of coil 40) is fixed in place on the first wire portion (110) via welding or adhesive ([0251]; coil 40 expressly welded or swaged to the wire portion).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11, 14-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,039,655.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set at least generally requires a stent having two wire portions crossing over (i.e. overlapping) each other, a mechanical tie comprising a first coil disposed around a first portion of the two wire portions and a second coil connected to the first coil.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.01(I).  Therefore, the narrower species claims of U.S. Patent No. 10,039,655 anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 1-10 are identified as containing allowable subject matter, however, claims 3 and 5 remain subject to minor 112 rejections and claims 1-7 remain subject to double patenting rejections which must be resolved to put these claims in condition for allowance.
Claims 8-10, 12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Chobotov et al. (US 2003/0125797) at least Figs. 5-5A, wherein a plurality of coils connect two overlapping wire portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771